Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
The prior art of record doesn’t teach or suggest “a method for computing with chemicals, the method comprising the steps of: (a) encoding an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset; (b) translating the dataset into a chemical form; (c) creating the data set using spectrometry, spectroscopy, or a combination of both assay methods; (d) querying the dataset by performing a volumetric operation to obtain a perceptron; and (e) analyzing the perceptron for identifying chemical structure, concentration, or another characteristic of at least one of the chemicals, thereby developing a chemical computational language” as recited in claim 1.
Perez-Mercader et al., U.S. Patent No. 9,582,771, (Perez-Mercader) teaches a chemically-operated Turing machine that receives an input tape of a two-letter alphabet, adds chemicals to a reactant solution accordingly, and senses the resulting chemical reactions states [Perez-Mercader at column 3, lines 26-61]. Perez-Merader doesn’t teach or suggest: (a) encoding an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset; (b) translating the dataset into a chemical form; (c) creating the data set using spectrometry, spectroscopy, or a combination of both assay methods; (d) querying the dataset by performing a volumetric operation to obtain a perceptron; and (e) analyzing the perceptron for identifying chemical structure, concentration, or another characteristic of at least one of the chemicals, thereby developing a chemical computational language”.
Hjelmfelt et al., “Chemical implementation of neural network and Turing machines” (Hjelmfelt) teaches hardware for computation using chemicals that encodes an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset [Page 10986, left column, “Input-Output” section]
Banda et al., “Online Learning in a Chemical Perceptron”, (Banda) teaches modeling a two-input perceptron in chemicals, injecting training data of two inputs and an output, and measure concentrations of the output [Page 196, 3rd paragraph]. Banda doesn’t teach or suggest: (a) encoding an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset; (b) translating the dataset into a chemical form; (c) creating the data set using spectrometry, spectroscopy, or a combination of both assay methods; (d) querying the dataset by performing a volumetric operation to obtain a perceptron; and (e) analyzing the perceptron for identifying chemical structure, concentration, or another characteristic of at least one of the chemicals, thereby developing a chemical computational language”.
Blount et al., Feedforward Chemical Neural Network: An In Silico Chemical System That Learns XOR”, (Blount) teaches a simulated chemical feedforward neural network that learns, based on received input vectors, an XOR function [Page 296, 3rd-5th paragraphs]. Blount doesn’t teach or suggest: “(a) encoding an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset; (b) translating the dataset into a chemical form; (c) creating the data set using spectrometry, spectroscopy, or a combination of both assay methods; (d) querying the dataset by performing a volumetric operation to obtain a perceptron; and (e) analyzing the perceptron for identifying chemical structure, concentration, or another characteristic of at least one of the chemicals, thereby developing a chemical computational language”.
Therefore, the prior art doesn’t teach or suggest “(a) encoding an abstract digital data into a plurality of liquid volumes of a plurality of chemicals to obtain a dataset; (b) translating the dataset into a chemical form; (c) creating the data set using spectrometry, spectroscopy, or a combination of both assay methods; (d) querying the dataset by performing a volumetric operation to obtain a perceptron; and (e) analyzing the perceptron for identifying chemical structure, concentration, or another characteristic of at least one of the chemicals, thereby developing a chemical computational language” as recited in claim 1.
Independent claim 30 recites limitations similar to those discussed above regarding claim 1 and the prior art similarly doesn’t teach or suggest these limitations. Specifically, the prior art doesn’t teach or suggest “A method for computing with chemicals, the method comprising the steps of: (a) encoding digital data into a plurality of chemicals to obtain a dataset and (b) translating the dataset into a chemical form; (c) reading the data set using spectrometry and/or spectroscopy and querying the dataset by performing 
Claims 2-9 and 31-43 depend from claims 1 and 30, respectively, and are considered allowable for at least the reasons given above regarding claims 1 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123